Citation Nr: 1229806	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected prostate cancer, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

Initially, by a February 2008 rating action, the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas granted service connection for prostate cancer and awarded a 100 percent disability rating for this disability, effective from November 20, 2007.  In a rating decision dated March 2009, the RO proposed to reduce the assigned evaluation to 10 percent.  The Veteran was notified of the proposed reduction in a letter dated March 2009.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, in which the RO reduced the disability rating assigned to the Veteran's service-connected prostate cancer to 10 percent, effective September 1, 2009.  The Veteran filed a notice of disagreement (NOD) in April 2009 as to the assigned disability rating.  In a November 2009 rating decision, the RO revised the assigned disability rating to 20 percent, effective September 1, 2009.  The Veteran filed a second NOD in February 2010 in which he expressed dissatisfaction with the 20 percent rating.  A statement of the case (SOC) was issued in September 2010, and the Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in October 2010.

The Veteran was scheduled to appear at the North Little Rock RO for a videoconference hearing before a Veterans Law Judge on June 9, 2011.  On June 6, 2011, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The Board notes that, during the pendency of the appeal, the Veteran has not expressed disagreement with the reduction itself, but rather with the current rating assigned.  See the NOD dated April 2009 and the VA Form 9 dated October 2010.  Therefore, pursuant to the assertions of the Veteran and his representative, the Board will limit its decision to the issue of entitlement to an increased rating for service-connected prostate cancer.

Additionally, the Board observes that the Veteran has alleged an inability to retain employment due to his service-connected prostate cancer.  See the Written Brief Presentation dated August 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Further, in the August 2012 Written Brief Presentation, the Veteran's representative also raised a claim for an increased rating for his service-connected diabetes mellitus and a claim of whether clear and unmistakable error (CUE) was committed in an April 2010 rating decision which continued a 20 percent disability rating for the service-connected diabetes mellitus.  Also, the Veteran's representative appears to raise a claim of entitlement to special monthly compensation under 38 C.F.R. § 3.350(i).  See the Written Brief Presentation, pg. 3 dated August 2012.  As these issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  

Specifically, as to the service-connected prostate cancer, the Veteran contends that this disability is more disabling than the current 20 percent disability rating reflects.  Also, as indicated above, he asserts that he is unable to retain employment as a result of this service-connected disability.  
The Veteran's prostate cancer residuals have been rated as 20 percent disabling under 38 C.F.R. § 4.115b, DC 7528.  According to this diagnostic code, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  After the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Note following DC 7528.  Voiding dysfunction is rated based upon the extent of urine leakage, urinary frequency, and obstructed voiding, whichever symptoms are the predominant problem.  38 C.F.R. § 4.115a.

The Veteran was last afforded a VA examination as to his service-connected prostate cancer in February 2009.  At that time, the VA examiner indicated that the Veteran has genitourinary symptoms of urinary urgency, dribbling, and urinary leakage.  The examiner reported that the Veteran's experiences two episodes of voiding per night and has an interval of greater than three hours between episodes of daytime voiding.  The examiner further noted that the Veteran is not required to wear absorbent material as a result of his prostate symptomatology.

The Veteran maintains that his prostate symptoms are worse than those reported by the February 2009 VA examiner.  Specifically, the Veteran maintains that he voids five to six times per night and requires absorbent material at night and during the day.  See the VA form 21-4142 dated March 2010; the NOD dated February 2010; & the hearing request form dated June 2011.  Accordingly, in consideration of the Veteran's assertions of worsening symptoms including his contentions that the current state of his service-connected disability is not of record, the Board finds that a contemporaneous VA examination should be afforded to him.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is required.

Further review of the record also demonstrates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records are potentially pertinent to his claims and should be obtained for consideration in connection with the issues on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Moreover, the Board notes that the Veteran was not provided with VCAA notice during the pendency of the appeal as to either his increased rating or TDIU claims.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the claims for an increased disability rating for the service-connected prostate cancer and for a TDIU.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Fayetteville, Arkansas since March 2010.  All such available documents should be associated with the claims file.  

3. Also, procure from the SSA copies of the decision awarding SSA disability benefits to the Veteran as well as the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

4. Then, schedule the Veteran for a VA genitourinary examination to determine the current nature and extent of his service-connected prostate cancer.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she has had the opportunity to review the file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, the results of which should be included in the examination report.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should discuss whether the Veteran's prostate cancer residuals require his use of an appliance or the wearing of absorbent materials and, if so, the frequency with which such appliance/absorbent materials are changed per day; the daytime voiding intervals in hours; the number of times that the Veteran awakens to void at night; and any evidence of obstructed voiding or renal dysfunction shown on examination.  Additionally, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record, or in the examiner (i.e., additional facts are required or the examiner does not have the needed knowledge or training).

5. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

